                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 1 of 7 Page ID #:1




                     1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       JONATHAN S. PINK, SB# 179685
                     2   E-Mail: Jonathan.Pink@lewisbrisbois.com
                       ESTHER Y. SHIN, SB# 324049
                     3   E-Mail: Esther.Shin@lewisbrisbois.com
                       633 West 5th Street, Suite 4000
                     4 Los Angeles, California 90071
                       Telephone: 213.250.1800
                     5 Facsimile: 213.250.7900
                     6 Attorneys for Plaintiff Unimax
                       Communications, LLC
                     7
                     8                           UNITED STATES DISTRICT COURT
                     9               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                    10
                    11 UNIMAX COMMUNICATIONS,                         CASE NO.
                       LLC,
                    12                                                COMPLAINT FOR:
                                    Plaintiff,                          1. BREACH OF WRITTEN
                    13                                                     CONTRACT
                             vs.                                        2. COMMON COUNT: GOODS
                    14                                                     AND SERVICES
                       TRUE WIRELESS, LLC; SURGE                           RENDERED
                    15 HOLDINGS, INC.; and DOES 1                       3. COMMON COUNT:
                       through 10, Inclusive,                              ACCOUNT STATED
                    16
                                    Defendants.                       Trial Date:     None Set
                    17
                    18            Plaintiff Unimax Communications, LLC, a Delaware limited liability
                    19 company, hereby complains and alleges as follows:
                    20                                          THE PARTIES
                    21 1.         Plaintiff Unimax Communications, LLC (“Unimax” or “Plaintiff”) is now,
                    22 and at all times material hereto has been a Delaware limited liability company with
                    23 its principal place of business in Orange County, California.
                    24 2.         Defendant True Wireless, LLC (“True Wireless”) is now, and at all times
                    25 material hereto has been a limited liability company with its principal place of
                    26 business in Shelby County, Tennessee.
                    27 3.         Defendant Surge Holdings, Inc. (“Surge”) is now, and at all times material

LEWIS               28 hereto has been a corporation organized and existing under the laws of the State of
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                     1
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 2 of 7 Page ID #:2




                     1 Nevada, with its principal place of business in Shelby County, Tennessee.
                     2 4.         Unimax is informed and believes, and based thereon alleges that each of the
                     3 defendants was the agent and/or employee of each of the remaining defendants, and
                     4 was, at all times, acting within the purpose and scope of such agency and/or
                     5 employment, and/or that each of the defendants directed, authorized, ratified and/or
                     6 participated in the acts of, and/or was an alter ego of, the other defendants alleged
                     7 herein. Without limiting the foregoing, Unimax is informed and believes and based
                     8 thereon alleges that there is such a unity of interest and ownership that the
                     9 individuality, or separateness, of Defendant and the other defendants has ceased, and
                    10 that the facts are such that an adherence to the fiction of the separate existence of the
                    11 corporation would, under the particular circumstances of this case, sanction a fraud
                    12 or promote injustice.
                    13 5.         The true names and capacities, whether individual, plural, corporate,
                    14 partnership, associate, or otherwise, of the defendants named herein as DOES 1
                    15 through 10 inclusive, are unknown to Plaintiff who therefore sues such defendants
                    16 by such fictitious names. Plaintiff is informed and believes, and based upon such
                    17 information and belief alleges, that each of the defendants designated herein referred
                    18 to, and negligently, tortuously, and unlawfully, proximately caused injury and
                    19 damages to Plaintiff as alleged herein. Plaintiff will seek leave of Court to amend
                    20 this Complaint to show defendants’ true names and capacities after the same have
                    21 been ascertained.
                    22 6.         Plaintiff is informed and believes and based thereon alleges, that each
                    23 defendants was the agent and employee of each other defendant, and in doing the
                    24 things hereinafter alleged, acted within the scope and course of such agency and
                    25 employment, and that each defendants has ratified and approved the acts of each
                    26 other defendant.
                    27                               JURISDICTION AND VENUE

LEWIS               28 7.         This Court has jurisdiction over Plaintiff’s claims under and pursuant to §
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                      2
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 3 of 7 Page ID #:3




                     1 1332(a)(1) because Plaintiff and Defendants, upon information and belief, are
                     2 citizens of different States. This Court has personal jurisdiction over the Defendants
                     3 because Defendants have availed themselves to the jurisdiction of California; and
                     4 Defendants transact business in California.
                     5 8.         Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b), and
                     6 (c) and 1400(a), in that this is the judicial district in which a substantial part of the
                     7 acts and omissions giving rise to the claims occurred.
                     8                                 GENERAL ALLEGATIONS
                     9 9.         Plaintiff Unimax is, at all relevant times herein mentioned, a Delaware limited
                    10 liability company that manufacturers and provides mobile communication devices.
                    11 10.        Defendant True Wireless is, at all relevant times herein mentioned, on
                    12 information and belief, a Tennessee limited liability company that provides wireless
                    13 services.
                    14 11.        Defendant Surge is, at all relevant times herein mentioned, on information
                    15 and belief, a Nevada corporation that provides retail telecom services.
                    16 12.        Plaintiff is further informed and believe and based thereon allege that at all
                    17 times relevant hereto, each defendant was the agent, employee or representative of
                    18 the other defendants, and was at all such times acting within the course and scope of
                    19 said agency, employment and/or representation, and that the acts of each such
                    20 defendant were authorized previously and/or ratified subsequently by each of the
                    21 remaining defendants.
                    22 13.        On or about April 6, 2018, a Purchase Order, No. UMC0406 (the “Purchase
                    23 Order”) was made by Defendant True Wireless to Plaintiff. A true and correct copy
                    24 of the Purchase Order No. UCM0406 is attached hereto as Exhibit “A” and
                    25 incorporated herein by reference.
                    26 14.        Kevin Brian Cox, on information and belief, is the Chairman and CEO of
                    27 both Defendants True Wireless and Surge Holdings, Inc.

LEWIS               28 15.        On or around August 30, 2018, Defendant Surge Holdings sent a Technical
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                       3
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 4 of 7 Page ID #:4




                     1 Approval Certification Letter (“Certification Letter”) to Plaintiff identifying the
                     2 customized specifications for the Purchase Order, No. UMC0406 of the mobile
                     3 devices. Mr. Cox requested that Plaintiff customize the mobile devices to display
                     4 the “Surge” logo along with a customization of other technical specifications. A
                     5 true and correct copy of the Certification Letter is attached hereto as Exhibit “B”
                     6 and incorporated herein by reference.
                     7 16.        Pursuant to the Purchase Order, Plaintiff provided Invoice No. 2285, dated
                     8 September 17, 2018 (“Invoice No. 2285”) in the amount of $939,775.00. A true and
                     9 correct copy of the invoice is attached hereto as Exhibit “C” and incorporated herein
                    10 by reference.
                    11 17.        Plaintiff subsequently proceeded to customize the mobile devices per the
                    12 specifications set forth in the Certification Letter.
                    13                                FIRST CLAIM FOR RELIEF
                    14                      (For Breach of Contract Against All Defendants)
                    15 18.        Plaintiff realleges and incorporates herein by reference all of the above
                    16 paragraphs, inclusive, of this Complaint as though fully set forth herein.
                    17 19.        On or about April 6, 2018, a Purchase Order, No. UMC0406 (the “Purchase
                    18 Order”) was made by Defendant True Wireless to Plaintiff. A true and correct copy
                    19 of the Purchase Order No. UCM0406 is attached hereto as Exhibit “A” and
                    20 incorporated herein by reference.
                    21 20.        The consideration set forth in the Purchase Order was fair and reasonable.
                    22 21.        Pursuant to the Purchase Order, Plaintiff provided Invoice No. 2285, dated
                    23 September 17, 2018 (“Invoice No. 2285”) in the amount of $939,775.00. A true and
                    24 correct copy of the invoice is attached hereto as Exhibit “C” and incorporated herein
                    25 by reference.
                    26 22.        Despite Plaintiff’s repeated efforts for payment under Invoice No. 2285,
                    27 Defendants failed to make the full payment and rather offered false promises that

LEWIS               28 Defendants “can promise [] that the open invoice will be paid before end of the
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                       4
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 5 of 7 Page ID #:5




                     1 year.” A true and correct copy of the email communications on or about December
                     2 10, 2018 to February 20, 2019 between Mr. Gannon, President of Unimax, and Mr.
                     3 Nuzzo, the then Chief Operating Officer, now President of Surge Holdings, is
                     4 attached hereto as Exhibit “D” and incorporated herein by reference.
                     5 23.       In an email dated December 10, 2018 , the Chief Operating Officer of
                     6 Defendant Surge Holdings, Anthony P. Nuzzo, admitted to Plaintiff that there was
                     7 “the outstanding invoice and the delay in payment” and that [Surge] was “doing
                     8 everything possible so [Surge] can pay your invoice and will do so as soon as
                     9 possible” and admitted that “with much regret I am unable to send your wire today.”
                    10 A true and correct copy of Mr. Nuzzo’s email to Plaintiff Unimax’s President, Dan
                    11 Gannon, is attached to Complaint as Exhibit “E” and incorporated herein by
                    12 reference.
                    13 24.       To date, Defendant Surge has made a payment of $125,000.00 for Invoice
                    14 No. 2285.
                    15 25.       The Chairman and CEO of Surge Holdings, Kevin Brian Cox, also ensured
                    16 Plaintiff that payment was scheduled to be made, “The second the funding hits the
                    17 account, the wire will go out.” A true and correct copy of the email is attached
                    18 hereto as Exhibit “F” and incorporated herein by reference.
                    19 26.       Plaintiff has performed all conditions, covenants, and promises required on its
                    20 part to be performed in accordance with the terms and conditions of the Purchase
                    21 Order and Invoice No. 2285. To the extent any covenants and/or conditions have
                    22 not been performed by Plaintiff, they have been excused by breach or non-
                    23 performance by Defendants and DOES 1 through 10, inclusive.
                    24 27.       Defendant breached the Purchase Order and Invoice No. 2285 by failing to
                    25 pay Plaintiff that which is owed per Invoice No. 2285.
                    26 28.       As a direct and proximate result of Defendant’s breach, Plaintiff has suffered
                    27 damages in an amount of $814,775,00, plus interest, as well as special or

LEWIS               28 consequential damages in an amount to be determined at trial.
BRISBOIS
BISGAARD                4845-7949-4295.1
                                                                     5
& SMITH LLP                                COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 6 of 7 Page ID #:6




                     1                              SECOND CLAIM FOR RELIEF
                     2       (Common Count – Goods and Services Rendered Against All Defendants)
                     3 29.         Plaintiff realleges and incorporates herein by reference paragraphs 1-28,
                     4 inclusive, of this Complaint as though fully set forth herein.
                     5 30.        Since September 17, 2018, Defendants became indebted to Unimax in the
                     6 sum of $814,775.00 for goods and services provided by Unimax at the request of
                     7 Defendants for the use and benefit of Defendants.
                     8 31.        Unimax provided mobile devices and customization of the specifications of
                     9 those mobile devices at the special request of Defendants and for the benefit of
                    10 Defendants.
                    11 32.        Plaintiff has repeatedly demanded payment from Defendants. The last
                    12 demand was made on April 17, 2019. A true and correct copy of the email dated
                    13 April 17, 2019 from Mr. Gannon to Abiza Abidi is attached hereto as Exhibit “G”
                    14 and incorporated herein by reference.
                    15 33.        Since September 17, 2018, interest has accrued at a rate of one (1%) percent
                    16 per month, compounding monthly.
                    17 34.        Defendants have paid only the sum of $125,000.00, leaving a balance of
                    18 $814,775.00.
                    19 35.        Despite Unimax’s repeated demands for payment for said goods and services,
                    20 Defendants have refused to make the outstanding payment. An outstanding amount
                    21 of $814,775.00 plus interest is due and owing to Unimax by Defendants.
                    22                               THIRD CLAIM FOR RELIEF
                    23                (For Common Count - Account Stated Against All Defendants)
                    24 36.        Plaintiff realleges and incorporates herein by reference paragraphs 1-34,
                    25 inclusive, of this Complaint as though fully set forth herein.
                    26 37.        Within the last four years in Orange County, California, an account was stated
                    27 in writing by and between Plaintiff and Defendants in the amount of at least

LEWIS               28 $939,775.00.
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                      6
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
                   Case 8:19-cv-00968-ODW-AFM Document 1 Filed 05/21/19 Page 7 of 7 Page ID #:7




                     1 38.        Defendants have paid only the sum of $125,000, leaving a balance of
                     2 $814,775.00. The whole of such sum has not been paid, despite Unimax’s repeated
                     3 demands for payment, and there is now due, owing, and unpaid from Defendants to
                     4 Unimax the sum of $814,775.00 plus interest thereon at legal rate from the date said
                     5 amounts became due until date of judgment.
                     6                                    PRAYER FOR RELIEF
                     7            WHEREFORE, Plaintiff prays for judgment as follows:
                     8 1.         For general damages according to proof;
                     9 2.         For special damages according to proof;
                    10 3.         For compensatory damages in the amount of at least $814,775.00 plus
                    11 interest, together with additional interest thereon at the maximum legal rate;
                    12 4.         For costs of suit herein incurred; and
                    13 5.         For such other and further relief as the Court deems just and proper.
                    14
                    15                                REQUEST FOR JURY TRIAL
                    16            Plaintiff hereby requests a jury trial for all causes of action so triable.
                    17
                    18 DATED: May 21, 2019                        JONATHAN S. PINK
                                                                  ESTHER Y. SHIN
                    19
                                                                  LEWIS BRISBOIS BISGAARD & SMITH               LLP
                    20
                    21
                    22                                            By:         /s/Jonathan S. Pink
                                                                        Jonathan S. Pink
                    23
                                                                        Esther Y. Shin
                    24                                                  Attorneys for Plaintiff Unimax
                                                                        Communications, LLC
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4845-7949-4295.1
                                                                         7
& SMITH LLP                                 COMPLAINT FOR BREACH OF CONTRACT AND COMMON COUNT
ATTORNEYS AT LAW
